Citation Nr: 9931982	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
November 1985 rating decision which denied reopening of a 
claim of entitlement to service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
February 1981.

The veteran's original claim of entitlement to service 
connection for a psychiatric disorder was denied by the Board 
of Veterans' Appeals (Board) in a January 1994 decision.  His 
request to reopen was subsequently denied by a November 1985 
rating decision.

This matter is before the Board on appeal from determinations 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, which found that there was no clear 
and unmistakable error in the November 1985 rating decision, 
and that new and material evidence had not been submitted.  

The veteran provided testimony at personal hearings before 
the RO in April 1993, and before the undersigned Board Member 
in October 1996.  Transcripts of both hearings are of record. 

This matter was previously before the Board in February 1997, 
at which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the directives of the 
February 1997 remand.  Accordingly, the Board concludes that 
a new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, it was also noted in the February 
1997 remand that the veteran's representative had asserted at 
the April 1993 hearing held at the RO before a hearing 
officer that the January 1984 Board decision was arbitrary 
and capricious.  The Board informed the veteran that if he 
wished to file a motion to reconsider the January 1984 Board 
decision, it must be filed with the Board, and not the RO, 
pursuant to 38 C.F.R. §§ 20.1000, 20.1001.  The RO does not 
have the authority to revise a final Board decision.  Since 
that time, regulations have been adopted for revision of 
prior Board decisions based upon clear and unmistakable 
error.  These provisions are codified at 38 C.F.R. §§ 20.1400 
to 20.1411.


FINDINGS OF FACT

1.  The November 1985 rating decision denied reopening of the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The veteran was informed of this 
decision and did not appeal.

2.  The veteran has alleged that there was clear and 
unmistakable error in the November 1985 rating decision 
because the regulatory provisions of 38 C.F.R. §§ 3.303(d), 
3.307, 3.309, were not considered.

3.  Although the regulatory provisions of 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309, were not specifically cited in the 
November 1985 rating decision, they are inferred by the 
rating decision's reference to the prior Board decision of 
January 1984 which did consider the provisions contained in 
those regulations.  

4.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a psychiatric disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  No competent medical evidence is on file that tends to 
link a current psychiatric disorder to the veteran's period 
of active military service.



CONCLUSIONS OF LAW

1.  The November 1985 rating decision which denied reopening 
of the claim of service connection for a psychiatric disorder 
is final.  38 U.S.C. § 4005(c) (1982) (38 U.S.C.A. § 7105 
(West 1991 & Supp. 1999)); 38 C.F.R. § 19.192 (1985) 
(38 C.F.R. § 20.1103 (1999)).

2.  The November 1985 rating decision was not the product of 
clear and unmistakable error.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.105(a) (1999).

3.  New and material evidence has been presented to reopen 
the veteran's claim of service connection for a psychiatric 
disorder; the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

4.  The claim of entitlement to service connection for a 
psychiatric disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's psychiatric condition was 
clinically evaluated as normal on his August 1977 enlistment 
examination.  At that time, the veteran reported that he had 
not experienced nervous trouble of any sort.  The service 
medical records show treatment for alcoholism beginning in 
September 1980, and includes a hospitalization from October 
to November 1980.  In January 1981, a psychiatric 
consultation was obtained, in part, to rule out psychosis.  
This consultation included a review of the veteran's medical 
records, as well as a mental status examination.  Diagnostic 
impressions were alcoholism, polydrug abuse (by history), and 
the conclusion that the veteran was not psychotic.  
Furthermore, administrative separation was highly recommended 
as retention would only afford the veteran continued 
opportunity for difficulty for himself, other legal 
infractions.  It was noted that the veteran was not motivated 
for continued service.  While he was aware of the 
consequences of his actions, this awareness did not translate 
into learning or using more adaptive behavior and avoiding 
maladaptive actions.  The veteran was released from active 
service in February 1981.  The service medical records do not 
show that the veteran was diagnosed with an acquired 
psychiatric disorder during his period of active duty.

In claim for compensation received in January and February 
1982, the veteran listed "alcoholism - (kidneys - legs are 
atrophy)" and "eye condition" as the disabilities for 
which compensation was claimed. 

The veteran underwent a VA psychiatric examination in April 
1982.  Following examination of the veteran, the examiner 
diagnosed alcohol and drug abuse by history, probably present 
problems; and paranoid personality disorder.  Additionally, 
the examiner commented that based upon his interview of the 
veteran, a diagnosis of schizophrenia should be considered 
reflecting some of the symptomatology reported by the 
veteran.  The examiner also opined that the veteran was in 
need of further evaluation and treatment.

In September 1982, the veteran amended his claim to include 
entitlement to service connection for a psychiatric disorder.  
The veteran contended that this condition became manifest 
during service, and that he was treated for the condition 
from 1979 through 1980.  

In support of his claim, the veteran submitted copies of his 
service personnel records which were dated in January 1981.  
These records note, in part, that the veteran's prior major 
UCMJ infractions and station regulation violations were 
determined to be the direct result of past and present 
alcohol and drug usage.  It was further noted that the 
veteran had been evaluated in January 1980 by the psychiatric 
section of the Medical Department and reportedly found to be 
not responsible for his actions.

Service connection was denied for a nervous condition, 
diagnosed as a paranoid personality disorder, by a December 
1982 rating decision.  It was noted that this personality 
disorder was a constitutional or developmental abnormality.

The veteran underwent a new VA psychiatric examination in 
February 1983.  Following examination of the veteran, the 
examiner diagnosed schizophrenic reaction, undifferentiated 
type.  

VA medical treatment records were also obtained that covered 
the period from February 1982 to March 1983.  These records 
show treatment for complaints of psychiatric problems, as 
well as drug and alcohol abuse.

Service connection was denied for a psychiatric disorder by 
an April 1983 rating decision.  It was noted that the veteran 
was previously denied service connection for a psychiatric 
disability, diagnosed as a paranoid personality disorder.  
After summarizing the results of the February 1983 VA 
examination, it was determined that the personality disorder 
continued to be a constitutional or developmental 
abnormality.  Also, the diagnosed schizophrenic reaction, 
undifferentiated type, was, if existent, not considered to be 
due to military service.

The veteran appealed the denial of service connection for a 
psychiatric disorder to the Board.  It is noted that he 
submitted additional copies of his service records, dated in 
January 1981, which show that he was recommended for 
immediate release from service.

In a January 1984 decision, the Board denied the veteran's 
appeal for service connection for a psychiatric disorder, 
with claimed secondary alcohol and drug abuse.  It was noted 
that the veteran contended that the drug and alcohol abuse 
during service actually represented manifestations of a 
psychosis (schizophrenia) that had its onset during service, 
and that the January 1981 evaluation revealed 
"characteristic symptoms" of common forms of schizophrenia.  
It was further noted that the service medical records did not 
show that the veteran had any problems until 11/2 to 2 years 
after his entry into active duty.  After summarizing the 
evidence on file, as well as the laws and regulations, the 
Board determined, in part, that 

[a]n acquired psychiatric disability, 
including schizophrenia, has not been 
reasonably shown to have been present 
during service or at discharge, and 
schizophrenia did not become manifest to 
the required degree within the year 
subsequent to discharge in February 1981.

Accordingly, service connection for a psychiatric disorder 
was denied.

Following the Board's decision, additional VA medical 
treatment records were obtained that covered the period from 
January 1982 to October 1984, and May 1985.  Among other 
things, these records show treatment for complaints of 
psychiatric problems, as well as drug and alcohol abuse.  For 
example, an undated progress note shows diagnoses of 
factitious disorder with psychological symptoms 
(pseudopsychosis); alcohol and drug abuse; schizotypal 
personality disorder; and borderline personality disorder.  
Records from October 1982 note that the veteran was a 
psychiatric patient who had been experiencing various somatic 
problems, including auditory hallucinations.  Provisional 
diagnosis was schizophrenia (paranoid type), in a state of 
remission at the present time.  

In a November 1985 rating decision, service connection was 
denied for a left great toe injury and a nervous condition.  
Regarding the nervous condition claim, it was determined that 
the additional medical records showed 

findings with essentially no change since 
his denial by the Board ...[in January 
1984.]  That decision determined that a 
psychiatric disorder was not incurred in 
or aggravated by service.  The evidence 
presented is not new and material or a 
new factual basis.

The veteran was informed of this decision by correspondence 
dated in November 1985.  On the back of this correspondence 
was a Notice of Procedural and Appellate Rights.  The veteran 
did not appeal.

A VA hospitalization report shows that the veteran was 
hospitalized from February to April 1986.  Mental status 
examination on admission was abnormal in that the veteran had 
a great many somatic complaints, possibly at times appearing 
delusional.  It was noted that the veteran was somewhat 
evasive, naive, and manipulative during the interview.  There 
was no sign of formal thought disorder with the exception of 
possible somatic delusions.  However, there were no other 
delusions, and there were no hallucinations, loosening of 
associations or tangentiality.  Discharge diagnosis was 
alcohol dependence, continuous.

Correspondence was sent to the veteran from VA in June 1986.  
It was noted that his duplicate claim for service connection 
for, in part, a nervous condition had been made part of his 
records.  The veteran was also informed that his nervous 
condition claim had been previously denied as the evidence 
presented was not new and material or a new factual basis for 
establishing service connection for a nervous condition.  
Further, the veteran was informed that if he had any medical 
evidence to submit that the condition was incurred or 
aggravated by his military service, then he should forward 
the evidence for consideration.

Thereafter, the veteran sought to reopen his claim of service 
connection for a psychiatric disorder in June 1992.  The 
veteran described the circumstances of his period of active 
duty.  He reported that his problems began after his wife 
suffered a miscarriage.  As a result of these problems, he 
was required to go to the Alcohol Rehab Clinic, and was 
discharged under general conditions.  However, the veteran 
reported that the character of his discharge had been 
upgraded to "Honorable."

The veteran submitted a copy of his updated DD Form 214, 
which lists the character of his discharge as "Honorable."  
The Narrative Reason for Separation states "Unsuitability - 
Personality Disorders."

The veteran also submitted a February 1980 operation report 
concerning his former wife.  Operative diagnosis was chronic 
right ectopic pregnancy.

At the April 1993 personal hearing, the veteran's 
representative contended that the November 1985 rating 
decision was the product of clear and unmistakable error in 
that it did not consider 38 C.F.R. §§ 3.303(d), 3.307, and 
3.309 for presumptive service connection.  It was also 
contended that the veteran's in-service problems indicated he 
had a psychiatric disorder at that time, and that a full 
diagnostic evaluation of the veteran's condition was never 
performed.  The veteran testified that he did well during 
service, until his wife's miscarriage.  He contended that he 
began to experienced problems as a result of this trauma, and 
described the symptomatology thereof.  Additionally, he 
identified additional VA medical treatment during the years 
1985 to 1987.

The veteran also submitted additional copies of his service 
records.  In addition to the previously submitted January 
1981 records, these additional records include evaluations 
performed in January 1978, January 1979, and September 1980.  
All of these evaluations showed positive comments regarding 
the veteran's performance.  

In a May 1993 Hearing Officer's Decision, it was held that 
there was no clear and unmistakable error in the November 
1985 rating decision.  The Hearing Officer noted that it had 
been contended that the decision had been in error because 
the provisions of 38 C.F.R. §§ 3.303(d), 3.307, and 3.309.  
Although it was noted that these regulations were not 
specifically cited to, the Hearing Officer concluded that 
they were considered based upon the reference to the January 
1984 Board decision.  It was noted that the Board decision 
considered the possibility of presumptive service connection, 
and, therefore, the November 1985 rating decision must also 
have considered it due to the reference to the Board's 
decision.  As an additional matter, the Hearing Officer 
determined that no new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for a psychiatric disorder.

At the October 1996 personal hearing, the veteran testified 
that his psychiatric problems began after his wife's 
miscarriage.  He emphasized that he had no problems prior to 
this incident, and that his service records confirmed 
satisfactory completion of his duties.  The veteran described 
the symptoms he experienced during and after service.  Also, 
he testified that his drinking was a form of self-medication.  
Furthermore, the veteran contended that he was actually 
diagnosed with paranoid schizophrenia during service.  He 
identified a "Federal lawyer," by name, whom he stated 
reviewed his service medical records and stated that they 
showed the veteran was schizophrenic.  

In February 1997, the Board remanded the veteran's case for 
additional development.  The RO was to ask the veteran to 
identify all health care providers who may possess additional 
records pertinent to his claim.  Thereafter, the RO was to 
obtain these records, as well as the records identified by 
the veteran from the Miami, Florida, VAMC for 1983 and 1984, 
and current treatment from the Grand Junction VAMC.  
Additionally, the RO was to arrange for an exhaustive search 
for additional service medical records concerning the dates 
and places of treatment for psychiatric problems identified 
by the veteran.  Finally, the RO was to schedule the veteran 
for a psychiatric examination.  The examiner was to review 
the evidence on file, and elicit a detailed history from the 
veteran of his emotional problems during and after service.  
Based upon this information, the examiner was to provide 
opinions as to the likelihood that the psychiatric 
manifestations noted during service represented early signs 
of the psychiatric disorder diagnosed in 1982.

In a March 1997 statement, the veteran reported that all of 
his treatment had been at the Grand Junction VAMC.

The evidence on file shows that the RO made requests for 
additional service medical records to the National Personnel 
Records Center (NPRC) in March and May 1997.  This request 
specifically noted that these records concerned a psychiatric 
disorder, and listed the dates and places of treatment 
identified by the veteran.  The NPRC responded in June and 
October 1997 that no additional records were available.  A 
July 1997 Formal Finding by the RO noted that attempts by the 
military records specialist had not produced the desired 
service records.  Further, it was determined that all efforts 
to obtain the needed service records or military information 
had been exhausted, and that further efforts would be futile.

Additional VA medical treatment records were obtained from 
the VAMC, Muskogee, Oklahoma, that were dated in January 
1986, and from the VAMC at Grand Junction which covered the 
period from April 1994 to March 1997.  Among other things, 
these records show that the veteran received counseling for 
alcoholism in January 1985.

The veteran underwent a VA arranged psychiatric examination 
in August 1997.  Among other things, the examiner noted that 
the veteran's claims file and medical file had been reviewed.  
Following examination of the veteran, the examiner diagnosed 
alcohol abuse, episodic; history of drug abuse, currently 
abstinent according to the veteran; and personality disorder, 
mixed type with Schizotypal, Avoidant, and Paranoid traits 
predominant.  Moreover, the examiner stated that in reviewing 
the full claims file, as well as taking the history from the 
veteran, it was his (the examiner's) opinion that the 
veteran's emotional problems during the service, after his 
wife's miscarriage, were not related to the psychiatric 
disorder that was diagnosed in 1982.  Further, the examiner 
stated that the veteran was not currently schizophrenic.  

In a May 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the determinations that the November 
1985 rating decision was not the product of clear and 
unmistakable error, and that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder. 

In a statement received in November 1998, the veteran alleged 
that his military medical record show that schizophrenia was 
diagnosed while he was in service.  He reiterated his 
contention that the military treated his schizophrenia as 
drug and alcohol abuse.  

I.  Clear and Unmistakable Error

Legal Criteria.  The Board notes that, under 38 C.F.R. §§ 
3.104(a), 3.105(a) and 20.1103 taken together, a rating 
decision is final and binding in the absence of clear and 
unmistakable error.  Under 38 C.F.R. § 3.105(a), "[p]revious 
determinations which are final and binding ...will be 
accepted as correct in the absence of clear and unmistakable 
error."  A decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.105(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has provided the following guidance with regard to a claim of 
clear and unmistakable error:

In order for there to be a valid claim of 
'clear and unmistakable error,' there must 
have been an error in the prior adjudication 
of the claim.  Either the correct facts, as 
they were known at the time, were not before 
the adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied.  The claimant, in 
short, must assert more than a disagreement 
as to how the facts were weighed or 
evaluated.


Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The words 
'clear and unmistakable error' are self-
defining.  They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed at 
the time it was made.  A determination that 
there was a 'clear and unmistakable error' 
must be based on the record and the law that 
existed at the time of the prior AOJ [agency 
of original jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314.

In determining whether there is clear and unmistakable error, 
the doctrine of resolving reasonable doubt in favor of the 
veteran under 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998) 
is not for application, inasmuch as error, if it exists, is 
undebatable, or there was no error within the meaning of 38 
C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable error.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and 
unmistakable error' requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  "It must always be remembered 
that clear and unmistakable error is a very specific and rare 
kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
In Russell, Fugo and other decisions, the Court has 
emphasized that merely to aver that there was clear and 
unmistakable error in a rating decision is not sufficient to 
raise the issue.  The Court has further held that simply to 
claim clear and unmistakable error on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of clear and unmistakable 
error.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell. at 314.  Evidence that was not of 
record at the time of the decision cannot be used to 
determine if clear and unmistakable error occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

Analysis.  In order to determine whether the November 1985 
rating decision contained clear and unmistakable error, we 
review the law and evidence which was before the rating board 
"at that time."  38 C.F.R. § 3.104(a) (1999).  "A 
determination that there was 'clear and unmistakable error' 
must be based on the record that existed at the time of the 
prior...decision."  Russell, supra at 314.  

In the instant case, the only specific error alleged by the 
veteran or his representative was that the provisions of 
38 C.F.R. §§ 3.303(d), 3.307, and 3.309, were not considered 
at the time of the November 1985 rating decision.  The Board 
notes that 38 C.F.R. § 3.303(d) provides, then and now, that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  The provisions of 38 C.F.R. §§ 3.307 
and 3.309 concern conditions subject to presumptive service 
connection if manifest to a compensable degree within the 
first post-service year.  In 1985, and now, this includes 
psychoses.

The Board acknowledges that these regulatory provisions were 
not specifically cited in the November 1985 decision.  
However, simply because these provisions were not 
specifically cited to, does not mean that they were not 
considered.  In fact,  the Board concurs with the Hearing 
Officer's determination that while these regulatory 
provisions were not specifically cited in the November 1985 
rating decision, the reference to the January 1984 Board 
decision shows that they must have been considered.  In the 
January 1984 decision, the Board noted the fact that the 
veteran was first diagnosed with a psychiatric disorder after 
his discharge from service, and specifically considered the 
applicability of service connection on a presumptive basis.  
Since the Board considered the applicability of these 
provisions, the November 1985 rating decision, in determining 
that there was no new and material evidence, must have 
considered them as well.  Additionally, the Board notes that 
it was not until February 1990 that RO's were required by 
statute to include the reasons for denying a claim in their 
decision.  38 U.S.C.A. § 5104(b); Dolan v. Brown, 9 Vet. App. 
358, 362 (1996).

The Board would also point out that the additional evidence 
added to the file after the January 1984 Board decision were 
medical treatment records which did not contain a diagnosis 
of an acquired psychiatric disorder within the first year 
after the veteran's release from service.  Therefore, 
38 C.F.R. §§ 3.307 and 3.309 would not have entitled the 
veteran to a grant of service connection at the time of the 
November 1985 rating decision.  In short, even if these 
provisions were not considered in the November 1985 rating 
decision, such error would not have changed the outcome.  
Thus, given the facts in this case, any failure to consider 
these regulations would not constitute clear and unmistakable 
error.  Russell at 313-314.

The veteran's representative also contended that the 
veteran's in-service problems indicated that he had a 
psychiatric disorder at that time, and that a full diagnostic 
evaluation was not conducted.  The Board finds that these 
allegations go to the weighing of the evidence at the time of 
the prior decision.  As stated above, such allegations can 
never rise to the stringent definition of clear and 
unmistakable error.

The Board notes that the veteran indicated at his October 
1996 personal hearing that additional VA medical records may 
have been available at the time of the November 1985 
decision.  With respect to these records, the Board notes 
that the Court held in Bell v. Derwinski, 2 Vet. App. 611 
(1992), that any such records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
However, this constructive possession rule does not provide a 
basis for finding clear and unmistakable error in decisions 
issued prior to July 21, 1992.  VAOPGCPREC 12-95.  Thus, this 
rule does not apply to the instant case.

Furthermore, the Board notes that despite the veteran's 
contentions to the contrary, a review of his service medical 
records do not show that he was actually diagnosed with 
schizophrenia during his period of active duty.  Even if it 
did, his service medical records were not part of the 
additional evidence submitted to reopen his claim of service 
connection at the time of the November 1985 rating decision, 
but were considered at the time of the January 1984 Board 
decision.  The RO does not have the authority to revise a 
prior, final Board decision.

For the reasons stated above, the Board concludes that the 
November 1985 rating decision, in finding that new and 
material evidence had not been submitted to reopen the 
veteran's claim, was not the product of clear and 
unmistakable error.  Accordingly, his claim must be denied.


II.  New and Material Evidence

Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves visible 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board notes that the 
additional evidence submitted to reopen the veteran's claim 
since the last, prior denial, includes the veteran's 
testimony and statements that his problems began after his 
wife's miscarriage, as well as his description of his in-
service symptomatology.  The Board finds that this evidence 
does tend  to provide "... a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability..."  Hodge at 1363.  Moreover, as mentioned above, 
the August 1997 VA examiner did provide a competent medical 
opinion as to whether or not the veteran's in-service sympto-
matology was indicative of an acquired psychiatric disorder.  
No such evidence was on file at the time of the November 1985 
decision.  Therefore, the Board finds that this additional 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
Pursuant to the holding of Elkins, supra, the Board must now 
determine whether the veteran's claim is well-grounded.

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder is not well grounded.

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  Despite the veteran's assertions to the 
contrary, a review of the evidence on file does not show that 
he was actually diagnosed with an acquired psychiatric 
disorder during his period of active service.  Regarding his 
continuity of symptomatology, the Board notes that while the 
veteran, as a lay person, is competent to testify to the 
symptoms he experienced both during and since his military 
service, competent medical evidence is necessary to diagnose 
an acquired psychiatric disorder.  See Grottveit at 93; see 
also Savage v. Gober, 10 Vet. App. 488 (1997) (where the 
disability is of the type as to which lay observation is not 
competent to identify its existence, medical evidence, and 
not simply a showing of continuity of symptoms, is needed to 
provide a nexus between the veteran's in-service symptoms and 
the currently diagnosed disabilities); Voerth v. West, No. 
95-904 (U.S. Vet. App. October 15, 1999).

No competent medical evidence is on file which tends to show 
that the veteran has an acquired psychiatric disorder that 
was incurred in or aggravated by his period of active duty.  
The only such evidence consists of the contentions of the 
veteran and his representative.  Issues of medical diagnosis 
or medical causation require competent medical evidence in 
order to have probative value.  See Grottveit at 93.  Nothing 
on file shows that either the veteran or his representative 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, these 
contentions cannot well ground the claim.  Grottveit at 93; 
Caluza at 504.

Moreover, the Board notes that the only competent medical 
evidence to address the etiology of the veteran's psychiatric 
disorder is the opinion expressed by the August 1997 VA 
examiner.  As stated above, the examiner concluded that the 
veteran's emotional problems during the service, after his 
wife's miscarriage, were not related to the psychiatric 
disorder that was diagnosed in 1982.  The Board cannot 
substitute its own unsubstantiated opinion for that of a 
competent medical professional.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board also notes that the August 1997 VA examiner 
determined that the veteran was not currently schizophrenic.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

For the reasons stated above, the Board concludes that the 
veteran's claim is not well grounded, and must be denied.  As 
the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is noted that the RO did not deny the appellant's claim on 
the basis of it being not well-grounded.  When the Board 
addresses in its decision a question that has not been 
addressed by the RO, such as whether or not the veteran's 
claim is well grounded, it must consider whether the veteran 
has been given adequate notice to respond and, if not, 
whether the veteran has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  In light of the veteran's 
failure to meet the initial burden of the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision herein.  Meyer v. Brown, 9 Vet.App. 425, 432 
(1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
the instant case, the Board finds that the veteran has not 
indicated the existence of any pertinent evidence that has 
not already been obtained or requested that would well-ground 
claim.  McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); 
Epps, supra.


ORDER

Inasmuch as the November 1985 rating decision was not the 
product of clear and unmistakable error, the benefit sought 
on appeal as to this matter is denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, the claim is reopened.

Entitlement to service connection for a psychiatric disorder 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

